DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action upon a thorough review and consideration, has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021, was filed after the mailing date of the final rejection on 05/25/2021.  The information disclosure statement considered by the examiner.

Response to Amendment
Applicant’s amendment filed September 27, 2021, have been fully considered and as a result claims 1-8, are now indicated as allowable.  

Reason for Allowance
Applicant’s remarks, see page 9-13, filed September 27, 2021, with respect to the rejection of claims 1-8, have been fully considered and are persuasive.  The rejection of claims 1-8, has been withdrawn in view of further consideration.  
Claims 1-8, are allowed.


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/QUTBUDDIN GHULAMALI/ 
Primary Examiner, 
Art Unit 2632.